Citation Nr: 0707767	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-32 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from June 1946 to May 1947 and 
from October 1950 to October 1952.  



This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).  

By letter dated in August 2006, the veteran was notified of a 
scheduled hearing in September 2006.  The veteran failed to 
report for the scheduled hearing.  No good cause having been 
shown for his failure to report, the hearing request is 
considered withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that a November 2003 VA treatment 
record reflects an Axis I diagnosis of PTSD symptoms, and the 
examiner stated that, "[i]t seems more and more clear from 
talking with [the veteran] that he suffers from Posttraumatic 
Stress Disorder caused by his experience in the service when 
an artillery gun misfired and killed his commanding 
officer."  While the service department has been unable to 
verify the veteran's alleged in-service stressor, the veteran 
alternatively asserts that his service-connected hearing loss 
disability aggravates PTSD.  The November 2003 VA treatment 
record notes that the veteran had conflict with his 
significant other on a regular basis, most of which centered 
around his extreme difficulty hearing.  In addition, the 
record notes the veteran admitted that his hearing loss left 
him feeling stupid and isolated in most social interactions.  
The record notes that he was having difficulty adjusting to 
retirement as he was no longer as active or vital, compounded 
by his poor hearing.  There is insufficient evidence to make 
a determination in this case.  38 C.F.R. § 3.326.  

Accordingly, the case is REMANDED for the following action:




The veteran should be scheduled for a VA 
examination.  The claims file should be 
made available for review by the 
examiner.  The examiner should respond to 
the following:  Does the veteran meet the 
criteria for a diagnosis of PTSD 
consistent with the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV)?  If so, based on a review of 
the claims file and any examination 
findings, the examiner should state the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that PTSD is proximately 
due to, or the result of, the service-
connected hearing loss disability.  The 
examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current PTSD is 
permanently aggravated by the veteran's 
service-connected hearing loss 
disability.  The examiner should note 
that aggravation is defined for legal 
purposes as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  The examiner should provide a 
complete rationale for all opinions 
expressed and conclusions reached.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


